UNITED Case
       STATES   DISTRICT COURT
            1:19-cv-03112-NRB Document 66 Filed 04/28/21 Page 1 of 2
SOUTHERN DISTRICT OF NEW Y ORK



AMERICAN SOCIETY FOR THE
PREVENTION OF CRUELTY TO ANIMALS,
                                                              19 Civ. 3112 (NRB)
                        Plaintiff,
                        v.
THE ANIMAL AND PLANT HEALTH
INSPECTION SERVICE and THE UNITED
STATES DEPARTMENT OF AGRICULTURE,

                        Defendants.



    STIPULATION [AND PROPOSED ORDER] REGARDING DEADLINE TO FILE
                      MOTION FOR FEE RECOVERY


       WHEREAS, on March 25, 2021, the Court issued a Memorandum and Order granting in

part and denying in part each of the parties’ cross-motions for summary judgment, ECF No. 62, and

on April 16, 2021, the Court issued an Order that if no notice of appeal is filed within 60 days of

the date of this Order, the agencies shall produce certain information identified in the Order within

65 days of the date of the Order, ECF No. 64;

       NOW, THEREFORE, the parties propose the following briefing schedule:

       1. In the event that no Party files a notice of appeal, Plaintiff’s deadline to file a motion

           for attorneys’ fees and costs is 30 days following the deadline for filing a notice of

           appeal, or

       2. In the event that any Party files an appeal, Plaintiff’s deadline to file a motion for

           attorneys’ fees and costs is 30 days following final disposition of this case following

           appeal.
Dated: New  York,
          Case    New York
                1:19-cv-03112-NRB Document 66 Filed 04/28/21 Page 2 of 2
April 28, 2021.


                                    /s/ Robert Hensley
                                     Robert Hensley (admitted pro hac vice)
                                     Senior Counsel, Legal Advocacy ASPCA
                                     520 8th Avenue, 7th Floor New
                                     York, New York
                                     Phone (212)876 7700
                                     jennifer.chin@aspca.org

                                     Bonnie Weiss McLeod
                                     (admitted pro hac vice)
                                     1299 Pennsylvania Ave.
                                     Suite 700
                                     Washington, D.C. 20004
                                     Phone (202) 728-7065
                                     Fax (202) 842-7899
                                     bweissmcleod@cooley.com

                                    Attorneys for Plaintiff

                                      /s/Natasha W. Teleanu
                                     Assistant United States Attorney
                                     U.S. Attorney’s Office for the
                                     Southern District of New York
                                     86 Chambers Street, Third Floor
                                     New York, New York 10007
                                     Phone: (212) 637-2528
                                     Fax: (212) 637-2786
                                     E-mail:natasha.teleanu@usdoj.gov

                                    Attorney for Defendants


     SO ORDERED:

     Dated: April 28
                  __, 2021
            New York, New York


     ________________________________________
     NAOMI REICE BUCHWALD
     United States District Judge
